Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-19-2007

In Re: Caldwell
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2682




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"In Re: Caldwell " (2007). 2007 Decisions. Paper 717.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/717


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DLD-276                                                          NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 07-2682
                                   ________________

                             IN RE: LAMAR CALDWELL,

                                          Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                       (Related to Civil Action No. 97-cv-05106)
                      ____________________________________

                        Submitted Under Rule 21, Fed. R. App. P.
                                    June 27, 2007

                Before: BARRY, AMBRO and FISHER, Circuit Judges

                                  (Filed: July 19, 2007)

                              _______________________

                                     OPINION
                              _______________________

PER CURIAM

      Pro se petitioner Lamar Caldwell (a/k/a Mark Benton) filed a petition for writ of

mandamus in this Court on June 8, 2007. Although not entirely clear, it appears that

Caldwell would like this Court to order District Judge Stewart Dalzell and Magistrate

Judge M. Faith Angell of the Eastern District of Pennsylvania, who presided over his 28

U.S.C. § 2254 petition for writ of habeas corpus, to assume jurisdiction over Case
No. 05-04972, which Caldwell filed in the District of New Jersey, and which is closed.

As we have no legal authority to issue such an order, Caldwell has no right, much less a

“clear and indisputable” right, to issuance of the writ. Madden v. Myers, 102 F.3d 74, 79

(3d Cir. 1996). Accordingly, we will deny the petition.

       Additionally, upon review of the Eastern District of Pennsylvania’s docket for

Case No. 98-05102, it appears that Caldwell did not receive a copy of the District Court’s

August 21, 2006 order denying his request to reopen the case. Thus, to the extent that

Caldwell seeks to compel the District Court to rule on the request to reopen, we will deny

the petition for writ of mandamus as moot because the District Court did, in fact, rule on

the request.

       Finally, to the extent that Caldwell seeks to appeal from a decision in District of

New Jersey Case No. 05-4972, we note that he has already appealed from the District

Court’s orders in that case, and that we dismissed his appeal on April 19, 2007, under 28

U.S.C. § 1915(e)(2).




                                             2